DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-16, and 18-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein each open fronted food display zone is designed and configured to display pre-made and pre-packaged food items in a retail 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-16, and 18-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a retail environment” in line 3.  It is unclear what constitutes a “retail environment.”
Claim 1 recites the limitation “the food items” in line 4.  It is unclear if this refers to “pre-made and pre-packaged food items” recited in Claim 1, line 3 or to entirely different 
Claim 5 recites the limitation “wherein a time duration between the transition time and the second time is defined as ΔTr = (Ht-Lt)/X where ΔTr is the transition time in minutes, Ht is the highest temperature of the zone in Degrees C, Lt is the lowest temperature for the zone in Degrees C, and X is a proportionality constant equal to 3 Degrees C/min” in lines 1-6.  “A time duration” is not associated with any structure.  It is unknown what “a time duration” is associated with.  It is unknown if “a time duration” is associated with the controller or the food display cabinet.  Furthermore, the claim indicates that a time duration is associated with the claimed mathematical equation.  However, the mathematical equation indicates that ΔTr is a transition time in minutes.  It is unclear if the mathematical equation recited is a time duration or if the mathematical equation recited is the transition time.  It is also unclear if “a time duration” refers to “the transition time.”  Furthermore, it is unknown what “the highest temperature” Ht is associated with or what “the lowest temperature” Lt is associated with.  For example, it is unclear if “the highest temperature” is the highest holding temperature of the zone or if “the highest temperature” is the highest temperature that the zone reaches at any point in time when heating the zone.
Claim 5 recites the limitation “the zone” in line 4 as well as in line 5.  It is unclear if this refers to “a first one of the display zones” recited in Claim 4, lines 3-4, “a plurality of open fronted food display zones” recited in Claim 1, lines 1-2, or to an entirely different zone.
Claim 29 recites the limitation “wherein at least one of the open fronted food display zones is designed and configured to be located at approximately a consumer eye level” in lines 1-2.  The term “eye level” is a relative term which renders the claim indefinite. The term “eye” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “eye level” is dependent on the height of a particular consumer.  For example, the “eye level” of 2 foot tall infant is different than the “eye level” of a 7 foot tall basketball player.  For purposes of examination any food holding cabinet having at least one fronted food display zone reads on the claimed limitation.
Clarification is required.
Claims 2-4, 6, 8-16, 18-28, and 30-33 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8-9, 11, 15-16, 19-20, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop US 2011/0252813 (cited on Information Disclosure Statement filed June 8, 2016) in view of Shei US 2006/0185527, Ewald et al. US 5,724,886, Sus et al. US 2007/0254079, and Wisner et al. US 2008/0213449.
Regarding Claim 1, Veltrop et al. discloses an open fronted (open front face 40) food display cabinet (cabinet 10) having a plurality of open fronted food display zones (compartments 50) (‘813, FIG. 1) (‘813, Paragraphs [0012]-[0014]) wherein each open fronted food display zone (compartments 50) is capable of displaying food items (food items disposed on shelves 52) into consumers to purchase the food items (‘813, Paragraphs [0016] and [0026]).  A temperature of each open fronted food display zone (compartments 50) is independently controllable (some compartments are refrigerated while other compartments are heated or one or more compartments are selectively heated or refrigerated) (‘813, Paragraph [0010]) by a corresponding temperature regulating device (Peltier device 80) operably coupled to the food display zone (compartments 50) (‘813, Paragraph [0030]).  The open fronted food display cabinet 
Veltrop et al. is silent regarding the controller being configured to receive indicia of a plurality of items to be displayed in the open fronted food display zones, receiving information regarding the corresponding ones of the food display zones in which each item is to be placed, identifying times at which each item will be placed in the cabinet for display in the open fronted food display zones, identifying an item temperature profile associated with each item, determining a food display zone temperature profile for each of the plurality of food display zones according to the types of items to be placed in each of the food display zones and the identifies times and item temperature profiles wherein the food display zone temperature profiles specifies a temperature for each food display zone as a function of a time of day, and independently controlling the temperature of each of the plurality of open fronted food display zones according to the determined food display zone temperature profiles and a current time of day so that the temperature of each of the plurality of open fronted food display zones is automatically controlled at the identified temperature for a given time at the time of day the item is displayed in the corresponding open fronted food display zone.
Shei discloses an open fronted (open front) food display cabinet (holding oven 1) having a plurality of open fronted food display zones (compartments 7) (‘527, Paragraph [0023]) wherein each open fronted food display zone (compartments 7) is capable of 
Both Veltrop et al. and Shei are directed towards the same field of endeavor of open fronted food display cabinets having a plurality of open fronted food display zones wherein each open fronted food display zone is capable of displaying food items wherein the open fronted food display cabinet has a controller controlling a temperature 
Further regarding Claim 1, Veltrop et al. modified with Shei is silent regarding the controller being configured to receive indicia of a plurality of items to be displayed in the open fronted food display zones, receiving information regarding the corresponding ones of the food display zones in which each item is to be placed, the food display zone temperature profiles specifies a temperature for each food display zone as a function of a time of day, and independently controlling the temperature of each of the plurality of open fronted food display zones according to a current time of day so that the temperature of each of the plurality of open fronted food display zones is automatically controlled at the identified temperature for a given time at the time of day the item is displayed in the corresponding open fronted food display zone.
Ewald et al. discloses a food holding cabinet comprising a plurality of food display zones (compartments) (‘886, Column 2, lines 17-34) wherein the plurality of food display zones (compartments) have temperatures separately controlled to provide different holding temperatures used to simultaneously hold previously cooked food items at two or more temperatures (‘886, Column 9, lines 50-67) wherein the temperatures and times within each of the compartments are controlled and programmed by a controller to a desired set point temperature within a specified temperature range depending on product type (‘886, Column 5, lines 64-67) (‘886, Column 6, lines 1-4).  Ewald et al. further discloses the controller receives indicia (name of product) of a plurality of items to be displayed in the food holding cabinet and receives information (hold time regarding a particular product) regarding the corresponding ones of the food display zones in which each item is to be placed (‘886, Column 5, lines 64-67) (‘886, Column 6, lines 5-18).
Both Veltrop et al. and Ewald et al. are directed towards the same field of endeavor of food display cabinets having a plurality of food display zones wherein each food display zone is capable of displaying food items wherein the food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and have the controller receive indicia of a plurality of items to be displayed in the food holding cabinet and receive information regarding the corresponding ones of the foody display zones in which each item is to be placed as taught by Ewald et al. in order to allow the operator to visually read the status and location of the food contents of any individual compartment as any particular time.
Further regarding Claim 1, Veltrop et al. modified with Shei and Ewald et al. is silent regarding the controller being configured specify the food display zone temperature profiles for a temperature for each food display zone as a function of a time of day and independently controlling the temperature of each of the plurality of open fronted food display zones according to a current time of day so that the temperature of each of the plurality of open fronted food display zones is automatically controlled at the identified temperature for a given time at the time of day the item is displayed in the corresponding open fronted food display zone.
Sus et al. discloses a food display cabinet (food staging device 100) having a plurality of food display zones wherein each food display zone is designed and capable of displaying previously cooked foods (‘079, Paragraph [0014]).  A temperature of each food display zone is controllable by a temperature regulating device operably coupled to 
Both Veltrop and Sus et al. are directed towards the same field of endeavor of food display cabinets having a plurality of food display zones wherein each food display zone is capable of displaying food items wherein the food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and have the controller specify the food display zone temperature profiles for a temperature for each food display zone as a function of a time of day and independently controlling the temperature of each of the plurality of open fronted food display zones according to a current time of day so that the temperature of each of the plurality of open fronted food display zones is automatically 
Further regarding Claim 1, the limitations “wherein each open fronted food display zone is designed and configured to display pre-made and pre-packaged food items in a retail environment to consumers to purchase the food items” are seen to be recitations regarding the intended use of the “open fronted food display cabinet.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Veltrop discloses each open fronted food display zone being capable of displaying pre-made (pre-cooked) food items (‘813, Paragraphs [0001]-[0002]).  Shei also discloses each food display zone being capable of displaying pre-made (precooked) food items (‘527, Paragraph [0003]).  Additionally, Wisner et al. discloses a food display cabinet (device 10) having a plurality 
Regarding Claim 2, Veltrop discloses an input means (displays and user controls) (‘813, Paragraphs [0018]-[0019]).  Shei also discloses an input means (touch pad 142) to input indicia regarding the item to be placed in a food display zone (‘527, Paragraph [0035]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food holding cabinet of Veltrop and utilize the input means to input indicia regarding the item to be placed in the food display zone in order to allow the operator to select the type of food to be placed in the compartment so that 
Regarding Claim 4, Sus et al. discloses the identify times step including identifying a first time (end of allowable holding time of a first food disposed in a first compartment) when a first item (a first food item) having a first temperature profile will be placed in a first one of the display zones (a first compartment housing a first tray of a first food item) and identifying a second time (end of allowable holding time of a second food disposed in a second compartment) and during the same day as the first time when a second item (a second food item that replaces the first food item that has passed its allowable holding time) has a second item temperature profile will be placed in the first one of the display zones (‘079, Paragraph [0101]).  The controller is configured to determine a transition time (time at which the allowable holding time of the first food item is exceeded) for transitioning a temperature of the first one of the display zones from the first temperature profile to the second item temperature profile (‘079, Paragraph [0101]).
Regarding Claim 5, it is noted that the limitations “a time duration between the transition time an the second time is defined as ΔTr = (Ht – Lt)/X where ΔTr is the transition time in minutes, Ht is the highest temperature for the zone in Degrees C, Lt is the lowest temperature for the zone in Degrees C, and X is a proportionality constant equal to 3 Degrees C/min” is unclear in view of the rejections to 35 USC 112(b) above.  It is unknown if the mathematical equation is related to a time duration or if the mathematical equation is related to the transition time.  Furthermore, “a time duration” is not claimed to be associated with the controller.  Any time duration is reads on the 
Regarding Claim 6, Sus et al. discloses the controller being configured to determine a transition time (allowable holding time) (‘079, Paragraph [0065]).  Shei discloses the controller being configured to determine a transition temperature profile between placement of different items (‘527, Paragraph [0034]).
Regarding Claim 8, Veltrop discloses the controller being attached within the cabinet (’813, FIG. 1) (‘813, Paragraph [0040]).
Regarding Claim 9, Veltrop modified with Shei, Ewald et al., and Sus et al. is silent regarding one or more lights in one or more of the food display zones.
Wisner et al. discloses a food display cabinet (device 10) having a plurality of food display zones (trays 12) wherein each food display zone (trays 12) is designed and configured to display food in a retail environment to end users (‘449, Paragraph [0040]) wherein a temperature of each food display zone (trays 12) is controllable by a corresponding temperature regulating device operably coupled to the food display zone (trays 12) wherein the food display cabinet (device 10) has a controller to control the temperature regulating devices to control the temperature of each of the food display zones (trays 12) (‘449, FIG. 1) (‘449, Paragraph [0031]).  Wisner et al. further discloses one or more lights in one or more of the food display zones wherein power is only 
Both Veltrop et al. and Wisner et al. are directed towards the same field of endeavor of food display cabinets having a plurality of food display zones wherein a temperature of the food display zones are controllable by a corresponding temperature regulating device having a controller to control the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food display cabinet of Chung et al. and incorporate one or more lights in one or more of the food display zones as taught by Wisner et al. in order to allow the user to see when the food display zones (trays 12) reaches its respective holding temperature that indicates when the trays are ready to receive a food item (‘449, Paragraph [0043]).
Regarding Claim 11, Shei discloses the controller being configured to selectively disable power to the temperature regulating devices (‘527, Paragraph [0043]).
Regarding Claim 15, Veltrop modified with Shei, Ewald et al., and Sus et al. discloses the food display cabinet of Claim 1 as enumerated in the rejections of Claim 1 above.  Veltrop also discloses a computer (controlling computers) configured to control the one or more food display cabinets (‘813, Paragraph [0019]).
Regarding Claim 16, Veltrop discloses a display means (‘813, Paragraphs [0018]-[0019]).
Further regarding Claim 16, the limitations “configured to display information regarding transition times at which the temperatures of the food display zones is to change” are limitations with respect to indicia of printed matter.  To be given patentable Gulack, 703 F.2d at 1386, 217 USPQ at 404 (MPEP § 2111.05.I.B.).  In this particular instance, the transition times displaying information regarding transition times merely recites a display support for the printed matter of the transition times and no functional relationship exists.  Nevertheless, Sus et al. discloses the display means being configured to display information regarding transition times (allowable holding times) at which the temperatures of the food display zones is to change (‘079, Paragraph [0065]).
Regarding Claim 19, Veltrop discloses at least one heating device and at least one cooling device wherein the temperature regulating devices operably are connected to the at least one heating device (heating coil 67) and the at least one cooling device (cooling coil 120) for controlling the temperatures of the plurality of open fronted food display zones (‘813, Paragraphs [0044]-[0045]).
Regarding Claim 20, Veltrop discloses the at least one cooling device including a fan (fan 70) (‘813, Paragraph [0026]) and a refrigerated element (refrigerating coil 65) (‘813, Paragraph [0024]).
Regarding Claim 24, Sus et al. discloses determining a transition time (allowable holding time for a food item) (‘079, Paragraph [0065]).  Shei discloses determining a time temperature curve for heating a particular food item (‘527, Paragraph [0034]), which reads on the claimed limitations including utilizing a rate of change of the temperature of the display zone to determine a transition time that results in a 
Regarding Claim 25, Sus et al. discloses the transition time (allowable holding time) being determined by the controller in response to receiving a user input of the first time (allowable holding time of a first food item) and the second time (allowable holding time of a second food item) (‘079, Paragraphs [0052] and [0065]).
Regarding Claim 26, Shei discloses a time vs. temperature curve being different for each type of food product to be held in the oven for a hold cycle(‘527, Paragraph [0034]), which reads on the claimed identifying a first temperature profile for a first item to be placed in a first one of the display zones and displayed for a first time duration and identifying a second temperature profile for a second item to be placed in the first one of the food display zones for a second time duration immediately after the first time duration since each food is recognized to have a different time/temperature curve for a holding period.
Regarding Claim 27, Veltrop discloses some of the compartments are refrigerated while other compartments are heated (‘813, Paragraph [0010]), which reads on the claimed the first temperature profile is an above ambient (heated) temperature profile for maintaining a temperature of a heated food item at an above ambient temperature and the second temperature profile is a below ambient (refrigerated) temperature profile for maintaining a temperature of a refrigerated food item at a below ambient temperature.
Regarding Claim 28, Veltrop discloses the temperature regulating device being capable of distributing heated air as an air curtain (via fans 17) (‘813, Paragraph In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP § 2144.04.VI.C.).
Regarding Claim 29, one of the open fronted food display zones of Veltrop would be capable of being located at approximately a consumer eye level based upon the height of a particular user.  For example, one of the compartments of Veltrop would be at eye level to an infant who just learned how to walk since the food cabinet of Veltrop is intended to rest on the ground and at least the bottommost compartment would be at eye level with the infant (‘813, FIG. 1).
Further regarding Claim 29, the limitations “to maximize the likelihood of a sale of items located in the at least one open fronted food display zone to the consumer in the retail environment” are limitations of the food display cabinet and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop US 2011/0252813 (cited on Information Disclosure Statement filed June 8, 2016) in view of Shei US 2006/0185527, Ewald et al. US 5,724,886, Sus et al. US 2007/0254079, and Wisner et al. US 2008/0213449 as applied to claim 1 above in further view of Singh et al. US 2002/0163436.
Regarding Claim 3, Veltrop modified with Shei, Ewald et al., Sus et al., and Wisner et al. is silent regarding a database comprising temperature profiles associated with a plurality of food items wherein the controller is configured to query the database for information regarding a given food item.
Singh et al. discloses a food display cabinet (food cases 100) comprising a plurality of food display zones wherein a temperature of each food display zone is controllable by a corresponding temperature regulating device (temperature sensor 116) operably coupled to the food display zone wherein the food display cabinet has a controller to control the temperature regulating devices to control the temperature of the food display zones (‘436, Paragraph [0034]).  Singh et al. further discloses a database comprising temperature profiles associated with a plurality of food items (‘436, Paragraph [0026]) and the controller being configured to query the database for information regarding a given food item (‘436, Paragraph [0021]).
Both Veltrop and Singh et al. are directed towards the same field of endeavor of monitoring temperature profiles of food items in al food holding cabinet.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Veltrop and use the database to store temperature profiles associated with a plurality of food items and the controller being configured to query the database for information 
Regarding Claim 14, Veltrop modified with Shei, Ewald et al., Sus et al., Wisner et al., and Chung et al. is silent regarding the computing means comprising a database which stores data with information relating to the temperature profiles associated with the plurality of items.
Singh et al. discloses a computing means comprising a database which stores data with information relating to the temperature profiles associated with the plurality of items (‘436, Paragraphs [0025] and [0041]).
Both Veltrop and Singer et al. are directed towards the same field of endeavor of monitoring temperature profiles of food items in a food holding cabinet.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Veltrop and use the database to store temperature profiles associated with a plurality of food items as taught by Singer et al. in order to allow the user to make determinations to limit the bacterial count of the food (436, Paragraphs [0005]-[0006]).
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop US 2011/0252813 (cited on Information Disclosure Statement filed June 8, 2016) in view of Shei US 2006/0185527, Ewald et al. US 5,724,886, Sus et al. US 2007/0254079, and Wisner et al. US 2008/0213449 as applied to claim 9 or claim 16 above in further view of Arnold et al. US 6,011,243.
Regarding Claim 10, Veltrop modified with Shei, Ewald et al., Sus et al., and Wisner et al. is silent regarding wherein the controller is configured to selectively disable power to one or more of the temperature regulating devices and power is only supplied 
Arnold et al. discloses an open front (passageway opening) food cabinet display having a plurality of open fronted (passageway opening) food display zones wherein each open fronted food display zone is designed and capable of displaying food items wherein a temperature of each open fronted food display zone is independently controllable by a corresponding temperature regulating device operably coupled to the food display zone and the open fronted food display cabinet has a controller to control the temperature regulating devices to control the temperature of each of the open fronted food display zones (‘243, Column 2, lines 29-47).  The controller independently controls the temperature of each of the plurality of open fronted food display zones using the temperature regulating devices (‘243, Column 2, lines 12-25) (‘243, Column 3, lines 11-25).  Arnold et al. further discloses the controller being configured to selectively disable power to one or more of the temperature regulating devices such that power is only supplied to the one or more lights in the corresponding food display zones in a “lights only” mode (‘243, Column 14, lines 36-57).
Both Veltrop et al. and Arnold et al. are directed towards the same filed of endeavor of food display cabinets having a plurality of food display zones wherein each food display zone is capable of displaying food items wherein the food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and have the controller being 
Regarding Claim 18, the limitations “wherein the display means is configured to display the information regarding the transition times at a display time, wherein a duration of time for cooking the foodstuff prior to placing the food stuff in the food display cabinet” are limitations with respect to indicia of printed matter.  To be given patentable weight, the printed matter and associated product must be in a functional relationship (MPEP § 2111.05.I.A.).  Where a product merely serves as a support for printed matter, no functional relationship exists in view of Gulack, 703 F.2d at 1386, 217 USPQ at 404 (MPEP § 2111.05.I.B.).  In this particular instance, the duration of cooking times prior to placing the foodstuff in the food display cabinet merely recites a display support for the printed matter of the cooking times of the foodstuffs and no functional relationship exists.  Nevertheless, Arnold et al. discloses a display means configured to display information regarding the transition times at a display time wherein duration of time between the display time and the transition time is greater than or equal to a cooking time duration for cooking the foodstuff prior to placing the foodstuff in the food display cabinet (‘243, Column 16, lines 50-61).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the indicia/printed matter that is displayed on the display screen of Veltrop modified with Sus et al. and display .
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop US 2011/0252813 (cited on Information Disclosure Statement filed June 8, 2016) in view of Shei US 2006/0185527, Ewald et al. US 5,724,886, Sus et al. US 2007/0254079, and Wisner et al. US 2008/0213449 as applied to claim 1 above in further view of Chung et al. US 2011/0114625 (cited on Information Disclosure Statement filed March 15, 2016).
Regarding Claims 12-13, Veltrop modified with Shei, Ewald et al., Sus et al., and Wisner et al. discloses the food display cabinet of Claim 1 as enumerated in the rejections of Claim 1 above.  Veltrop also discloses a communications means (controlling computers) (‘813, Paragraph [0019]).
Veltrop is silent regarding the communications means communicating with an external computing means.
Chung et al. discloses an open fronted food display cabinet (temperature controlled food holding cabinet 10) having a plurality of open fronted food display zones (separate temperature controlled food holding compartments 23) wherein a temperature of each open fronted food display zone is independently controllable by a corresponding temperature regulating device (temperature control elements 51) operably coupled to the food display zone (‘625, Paragraph [0021]).  The open fronted food display cabinet 
Both Veltrop and Chung et al. are directed towards the same field of endeavor of food display cabinets having a plurality of food display zones wherein each food display zone is capable of displaying food items wherein the food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the communications means of Veltrop et al. to communicate with an external computing means since Chung et al. teaches that it was known and conventional to use .
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop US 2011/0252813 (cited on Information Disclosure Statement filed June 8, 2016) in view of Shei US 2006/0185527 and Ewald et al. US 5,724,886. 
Regarding Claim 21, Veltrop discloses an open fronted (open front face 40) food display cabinet (cabinet 10) having a plurality of open fronted food display zones (compartments 50) (‘813, FIG. 1) (‘813, Paragraphs [0012]-[0014]) wherein each food display zone (compartments 50) includes a temperature regulating device (Peltier device 80) (‘813, Paragraph [0030]) and is capable of being held at the same or different temperatures (‘813, Paragraph [0010]).  The food display cabinet (cabinet 10) has a controller (microcontrollers) to control the temperature regulating devices to control the temperature of each of the open fronted food display zones (compartments 50) (‘813, Paragraph [0020]).  The controller independently controls the temperature of each of the plurality of open fronted food display zones using the temperature regulating devices (‘813, Paragraphs [0026] and [0052]).  Veltrop also discloses the controller being configured to vary the temperature of the first food display zone using the temperature regulating device so that the first food display zone is at the identified temperature for the item at the time the item is placed in the first food display zone (‘813, Paragraphs [0020] and [0038]).
Veltrop et al. is silent regarding the controller being configured to receive indicia of an item to be placed in a first food display zone, identifying a time the item is to be 
Shei discloses an open fronted (open front) food display cabinet (holding oven 1) having a plurality of open fronted food display zones (compartments 7) (‘527, Paragraph [0023]) wherein a temperature of each of the fronted food display zone (compartments 7) is independently controllable by a corresponding temperature regulating device (heat source 25) operably coupled to the food display zone (compartments 7) (‘527, Paragraph [0024]) wherein a controller (control mechanism 140) controls the temperature regulating device (heat source 25) and the controller is capable of independently controlling the temperature of each of the plurality of open fronted food display zone (compartments 7) using the temperature regulating devices (heat source 25) (‘527, FIG. 1) (‘527, Paragraphs [0032]-[0033]).  Shei further discloses that the controller identifies times at which each item will be placed in the cabinet for display in the open fronted food display zones (‘527, Paragraph [0045]) and the controller being configured to identify an item temperature profile associated with each food item and determining a food display zone temperature profile for each of the plurality of the food display zones according to the types of food items to be placed in each of the food display zones and the identified times and item temperature profiles wherein the food display zone temperature profiles specifies a temperature for each food display zone, i.e. a time vs. temperature curve for a hold cycle for the heat source of a compartment is different for each type of food product that is held in the food holding cabinet (oven 1) (‘527, Paragraph [0034]).
Both Veltrop et al. and Shei are directed towards the same field of endeavor of open fronted food display cabinets having a plurality of open fronted food display zones wherein the open fronted food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and identify times at which each item will be placed in the cabinet for display in the open fronted food display zones in order to allow the operator to dispose of spoiled food that has been staged in the plurality of zones over a specified amount of time.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and identify a time vs. temperature curve for a hold cycle for the heat source of the particular food item disposed in a particular food display zone (compartment), which reads on the claimed controller being configured to identify an item temperature profile associated with each food item and determining a food display zone temperature profile for each of the plurality of the food display zones according to the types of food items to be placed in each of the food display zones and the identified times and item temperature profiles wherein the food display zone temperature profiles specifies a temperature for each food display zone, as taught by Shei since Shei teaches that each particular food item has a different time vs. temperature curve related to hold the food at a safe and optimal serving temperature for an extended period of time without losing product quality (‘527, Paragraph [0032] and [0034]).  Furthermore, Shei teaches the control mechanism automatically selecting the appropriate predetermined heating protocol of the food 
Further regarding Claim 21, Veltrop modified with Shei is silent regarding the controller being configured to receive indicia of an item to be placed in a first food display zone.
Ewald et al. discloses a food holding cabinet comprising a plurality of food display zones (compartments) (‘886, Column 2, lines 17-34) wherein the plurality of food display zones (compartments) have temperatures separately controlled to provide different holding temperatures used to simultaneously hold previously cooked food items at two or more temperatures (‘886, Column 9, lines 50-67) wherein the temperatures and times within each of the compartments are controlled and programmed by a controller to a desired set point temperature within a specified temperature range depending on product type (‘886, Column 5, lines 64-67) (‘886, Column 6, lines 1-4).  Ewald et al. further discloses the controller receives indicia (name of product) of items to be displayed in the food holding cabinet and receives information (hold time regarding a particular product) regarding the corresponding ones of the food display zones in which each item is to be placed (‘886, Column 5, lines 64-67) (‘886, Column 6, lines 5-18).
Both Veltrop et al. and Ewald et al. are directed towards the same field of endeavor of food display cabinets having a plurality of food display zones wherein each food display zone is capable of displaying food items wherein the food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating 
Regarding Claim 22, Veltrop discloses at least one heating device and at least one cooling device wherein the temperature regulating devices operably are connected to the at least one heating device (heating coil 67) and the at least one cooling device (cooling coil 120) for controlling the temperatures of the plurality of open fronted food display zones (‘813, Paragraphs [0044]-[0045]).
Regarding Claim 23, Veltrop discloses the at least one cooling device including a vapour evaporation device (‘813, Paragraphs [0025]-[0026]).
Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop US 2011/0252813 (cited on Information Disclosure Statement filed June 8, 2016) in view of Shei US 2006/0185527 and Ewald et al. US 5,724,886 as applied to claim 21 above in further view of Sus et al. US 2007/0254079.
Regarding Claim 30, Veltrop discloses the temperature regulating device being capable of distributing heated air as an air curtain (via fans 17) (‘813, Paragraph [0038]).
Veltrop is silent regarding the air curtain being distributed over a front aperture of a corresponding one of the food display zones.
Sus et al. discloses a food display cabinet (food staging device 100) having a plurality of food display zones wherein each food display zone is designed and capable of displaying previously cooked foods (‘079, Paragraph [0014]).  A temperature of each food display zone is controllable by a temperature regulating device operably coupled to the food display zone wherein the food display cabinet has a controller (main controller 113) to control the temperature regulating devices to control the temperature of the food display zones and the controller (main controller 113) being configured to receive indicia of a plurality of items to be displayed in the food display zones, receive information regarding the corresponding ones of the food display zones in which each item is to be placed, identify a food temperature (‘079, Paragraph [0052]).  Sus et al. further discloses air being distributed as an air curtain over a front aperture of a corresponding one of the food display zones (‘079, Paragraph [0074]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the location of the air curtain of Veltrop that is disposed in the side of the food cabinet (‘813, Paragraph [0040]) to be disposed over a front aperture of a corresponding one of the food display zones since Shei teaches that it is known to circulate air over a front aperture of the food cabinet.  Furthermore, claims to an air curtain which read on the prior art except with regard to the position of the air curtain is held unpatentable because shifting the position of the air curtain is held to be an obvious matter of design choice in view of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP § 2144.04.VI.C.).
Regarding Claim 31, Shei discloses that the controller identifies times at which each item will be placed in the cabinet for display in the open fronted food display zones (‘527, Paragraph [0045]) and the controller being configured to identify an item 
Both Veltrop and Sus et al. are directed towards the same field of endeavor of food display cabinets having a plurality of food display zones wherein each food display zone is capable of displaying food items wherein the food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and have the controller configured to identify a time step (allowable holding time) including identifying a plurality of times that each of the corresponding plurality of different types of items will be placed in the first food display zone wherein the vary the temperature step includes varying the temperature of the first food display zone so that the temperature transitions from one of the temperature profiles to another one of the temperature profiles so that the first food display zone is within the temperature profile of a given one of the plurality of items at the time the item is placed in the first food display zone.  It is noted that the time step in Sus et al. is broadly interpreted to be the time in which a particular food item reaches its allowable holding time before the food item dries out and no longer has the desired organoleptic properties as taught by Sus et al. in order to allow the operator to know what time of the day the food item has reached its allowable holding time so that the operator knows to replace the food item disposed in the corresponding food display zone.
Regarding Claim 32, Sus et al. discloses identifying trays that contain food that is approaching the end of its allowable holding time (‘079, Paragraph [0049]) and maintaining the temperature of the first food display zone within a given one of the temperature profiles (‘079, Paragraph [0050]) until the step of varying the temperature to another one of the temperature profiles after changing the tray containing the food item that has reached its allowable holding time with another food item.
Regarding Claim 33, Sus et al. discloses the identify times step including identifying a first time (end of allowable holding time of a first food disposed in a first compartment) when a first item (a first food item) having a first temperature profile will be placed in a first one of the display zones (a first compartment housing a first tray of a first food item) and identifying a second time (end of allowable holding time of a second food disposed in a second compartment) and during the same day as the first time when a second item (a second food item that replaces the first food item that has passed its allowable holding time) has a second item temperature profile will be placed in the first one of the display zones (‘079, Paragraph [0101]).  The controller is configured to determine a transition time (time at which the allowable holding time of the first food item is exceeded) for transitioning a temperature of the first one of the display zones from the first temperature profile to the second item temperature profile (‘079, Paragraph [0101]).  Sus et al. also discloses determining a transition time (allowable holding time for a food item) (‘079, Paragraph [0065]).  Shei discloses determining a time temperature curve for heating a particular food item (‘527, Paragraph [0034]), which reads on the claimed limitations including utilizing a rate of change of the temperature of the display zone to determine a transition time that results in a .

Response to Arguments
Applicant’s arguments filed November 18, 2021, with respect to the rejections to 35 USC 103(a) of Chung et al. modified with Westbrook et al. and Theodos et al. have been fully considered and are persuasive.  Applicant argues on Page 11 of the Remarks that the purposes of Westbrook meal serving time is to being a cooking program where the heater is activated to cook food while the temperature of Chung is kept at the same temperature to warm precooked food.  This particular argument is found persuasive.  Therefore, the rejections to 35 USC 103(a) to Chung et al. modified with Westbrook et al. and Theodos et al. has been withdrawn.  However, upon further consideration, a new rejection using a different combination of references has been presented above.  A Non-Final Office Action has been presented herein.

Response to Amendment
The affidavit under 37 CFR 1.132 filed November 18, 2021 with respect to the rejections to 35 USC 103(a) to Chung et al. modified with Westbrook et al. and Theodos et al. has been considered.  It is noted that the Response to Arguments was found persuasive and the previous rejection to Chung et al. modified with Westbrook et al. and Theodos et al. has been withdrawn.  The affidavit makes arguments with respect to Chung.  It is noted that the arguments in the affidavit to Chung are moot since Chung is 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Veltrop US 2014/0165644 discloses a cabinet comprising multiple heat exchanging evaporator coils connected in series to each other wherein the evaporator coil is mechanically attached to and thermally coupled to a corresponding tray receiving member (‘644, Paragraph [0037]).
Godecker et al. US 2012/0285942 discloses a refrigerator oven combination for an aircraft gallery food service system comprising a heating mode for heating food items and a refrigerator mode for cooling food and beverage items wherein a housing defines a thermally insulated compartment, a heating device disposed in the thermally insulated compartment for heating at least a portion of an interior of the compartment, and a refrigeration device disposed in the thermally insulated housing for cooling at least a portion of the interior of the compartment (‘942, Paragraph [0010]).
Theodos et al. US 2007/0144202 discloses a food holding cabinet having controls for programming the cabinet to optimize food preparation and holding (‘202, Paragraph [0002]) wherein the cabinet has a housing and a plurality of slots wherein a tray is receivable in each of the plurality of slots for receiving food and a controller is operatively associated with each of the plurality of slots to independently control cooking instructions for each of the plurality of slots (‘202, Paragraph [0007]).  The cabinet 
McMillan US 6,658,994 discloses an open fronted food holding cabinet (holding cabinet 10) (‘994, Column 3, lines 1-20) comprising an open fronted food display zone capable of displaying pre-made foods (food product 14) wherein the foods are not cooked (‘994, Column 2, lines 49-64) and a controller capable of maintaining food products stored in the holding cabinet at an appropriate temperature and conveying information regarding the stored food products wherein each modular shelving unit includes a passageway for storing food products, a display for presenting information regarding food products stored in the passageway, and a control system for individual controlling the operations of the modular shelving unit wherein the modular shelving unit includes a bezel assembly including a display screen wherein the display controller receives user input form operators including operating mode, shelving unit selection, product selection, timer settings, temperature setting, meal settings, and/or alarm preferences.
Liebermann US 5,404,935 discloses a vertical oven cabinet having the dual function of heating or cooling food articles wherein an electrical power conduit is enclosed entirely within each shelf.
MacMahon et al. US 2012/0248088 discloses a thermal serving tray that maintains either hot or cool temperatures wherein a transparent window is formed in a portion of at least one wall of the tray so that a color change indicator is visible to indicate whether the temperature is warm or cool (‘088, Paragraph [0005]).
Kennedy US 2012/0064197 discloses a base assembly seen in supermarket, grocery, deli, convenience store, fast food chain, and like retail environments such as a refrigerated case (‘197, FIG. 1) (‘197, Paragraph [0022]).
Kirby et al. US 2011/0083564 discloses a food holding cabinet comprising an open front (cavities open at both ends) (‘564, Paragraph [0035]) wherein previously cooked food is placed into the storage device (‘564, Paragraph [0073]) and the storage cavities have an associated control element for controlling the food storage volume of a heater element, a cooling element (‘564, Paragraph [0040]).
Springer US 4,254,824 discloses systems wherein both food items to be served hot and cold are stored on a single stray (‘824, Column 1, lines 57-66), a coding chart to translate the food items selected on the menus representative of time/temperature curves (‘824, Column 5, lines 1-4), incorporates a time/temperature curve for each heater element (‘824, Column 5, lines 5-32), and a master computer operating different computers to operate different compartments in a food heating cabinet.
Nuttall et al. US 2015/0230631 discloses an open fronted food display cabinet comprising a plurality of independently controlled temperature zones (‘631, Paragraph [0046]) having heated and chilled zones (‘631, Paragraph [0029]) wherein foodstuffs are placed for subsequent selection and retrieval by a consumer (‘631, Paragraph [0027]) such that the foodstuffs do not require heating (‘631, Paragraph [0042]).
Janssen WO 2007/053002 discloses an open fronted (open front side 4) food display cabinet (cabinet 2) for storing heated food products (‘002, Page 3, lines 21-24) or cooled food products (‘002, Page 7, lines 15-17) (‘002, FIG. 1) (‘002, Page 4, lines 20-30).

    PNG
    media_image1.png
    857
    1016
    media_image1.png
    Greyscale

Westbrooks Jr. et al. US 6,315,039 discloses a food display cabinet comprising a heater, a refrigerator, and a control panel having a microcomputer for controlling operation of the cart wherein the microcomputer control system is configured so a user can program refrigeration and rethermalization time and temperature settings with any desired heating profile wherein hot and cold temperatures are controlled automatically 
Friedman et al. US 2007/0138167 discloses a controller controlling shelf temperature having a large or small range of operating temperatures (‘167, Paragraph [0036]).
Van Dorst US 2011/0147362 discloses an open fronted food cabinet display without a door so that users can take the goods easily without having to open a door of the display unit (‘362, Paragraph [0002]).
Swofford et al. US 2010/0313588 discloses an open fronted food cabinet (case 10) (‘588, Paragraph [0024]).
Hohler et al. US 2003/0052116 discloses a food display holding cabinet (food merchandiser) (‘116, Paragraph [0017]) comprising control units controlling the temperature within an individual well section wherein sensors monitor the temperature of food products and adjust the operation of heating elements to control the food product temperature operated in an automatic mode (‘116, Paragraphs [0043] and [0052]).
Miyazaki et al. US 2003/0040967 discloses a restaurant computer controlling an information administering system having a CPU and a timer section wherein a menu database, a food value database, a cooking time database, and a cooking state information database are present.
Teicher US 6,102,162 discloses a central information and control system maintaining complete tracking and time flow of food items to provide inventory information and reporting and flow analysis and food item purchasing patterns for menu preparation wherein sensing devices in a cafeteria self service system automatically determines precisely which food items have been placed within the cafeteria self service unit and how long they have been there and collects temperature information from temperature sensors and date/time information wherein live information for patrons is available via a display detailing individual food items such as descriptions, ingredients and summaries of food items taken and displaying the status age of food items in the cafeteria self service unit and projecting current patron demand for various food items based on real time analysis and projecting patron demand for various food items based on analysis and alerting staff personnel to inventory shortages based on current and projected patron demand for various food items and each shelf has a given unique identifier and a control system comprising a food item inventory times and locations data block for holding times in the cafeteria self service units and food item inventory times and locations data block holding a table of maximum time on shelf permitted for various food items and a replenishment strategy and criteria data block for holding parameters governing the replenishment of food items purchased by patron and a shelf management module for use with food item inventory times and food time shelf location 
Buchnag US 5,188,020 discloses a food shelving and cycling system for wrapped food items including an elongated shelf for storing wrapped food items and a controller monitoring the time that a wrapped food item is positioned within the shelf and initiating removal from the shelf if the food item is positioned within the shelf in excess of a desired period of time.
Wells et al. US 5,203,255 discloses a hot oven countertop display for self service environments capable of accommodating and displaying a variety of packaged pre-cooked and pre-heated self service convenience foods in a controlled temperature environment and maintaining food products at a desired heated storage temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792